Exhibit “D”
 1                                   DECLARATION OF PUA LEI PILAI.

 2          I, Pua Lei Pilai, declare:

 3          1.      I am over eighteen years of age, and have personal knowledge of the matters stated

 4   herein, and, if called as a witness, I could and would testify competently as to the matters stated below.

 5          2.      I am making this declaration in support of the Complaints filed on behalf of my sister

 6   and her husband, Dr. Lekha Tull, DDS. and Dr. Herman Tull Ph.D., and my nephew Jasha Tull..

 7          3.      I reside in Honolulu, Hawaii, and have resided there for forty (40) years. I am the sister

 8   of Dr. Lekha Tull, DDS., the sister-in-law of her husband, Dr. Herman Tull, Ph.D., the aunt of Jasha

 9   Tull, and the aunt of Dr. Janak Tull, DMD.

10          4.      My first and only experience involving Michaela Higgins occurred in early September

11   2016, when Michaela arrived at my sister s vacation home in Harvey Cedars, New Jersey while I was

12   on a video call with my sister. I heard Michaela Higgins abusively screaming at Jasha that she and

13   Jasha were meant to be together, and that if he would not take her back, she would destroy him and his

14   career. Her blood curdling screaming was certainly easily heard by surrounding neighbors and

15   continued for some time. I have never, ever heard someone scream and make such a scene in my entire

16   life, and I remember it vividly to this day.

17          I declare under penalty of perjury under the laws of the State of California that the foregoing is

18   true and correct.

19          Executed March 4, 2021 at Honolulu, Hawaii

20

21                                                                __________________________________
                                                                     Pua Lei Pilai
22
23
24
25
26

27
28


                                                         1
                  DECLARATION OF PUA LEI PILAI IN SUPPORT OF COMPLAINT
